Citation Nr: 1756702	
Decision Date: 12/07/17    Archive Date: 12/15/17

DOCKET NO.  12-32 009	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas



THE ISSUE

Entitlement to service connection for hepatitis C.  



REPRESENTATION

Veteran represented by:	Texas Veterans Commission



ATTORNEY FOR THE BOARD

M. Wulff, Associate Counsel 




INTRODUCTION

The Veteran served on active duty from January 1971 to April 1974.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  

The Board remanded the issue on appeal for further development in January 2014, February 2015, and June 2016.  The case has since been returned to the Board for appellate review.  

This appeal was processed using the Veterans Benefits Management System (VBMS) electronic claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

The Board notes that the claims file contains additional evidence that was obtained by VA after the last supplemental statement of the case (SSOC), including service treatment records and VA medical records.  In October 2017, the Board sent a letter to the Veteran and his representative offering them the opportunity to waive the AOJ's initial consideration of such evidence.  The letter also explained that, if there was no response received within 45 days, it would be assumed that they did not want to the Board to decide the appeal and that the case would be remanded for AOJ review.  To date, no response has been received.  As such, the additional evidence must be referred to the AOJ for review and preparation of a SSOC, if a grant of the benefit sought is not made.  

Moreover, following the June 2016 remand, a VA medical opinion was obtained in August 2016.  The examiner opined that it was less likely than not that the Veteran's hepatitis C was related to and/or aggravated by his military service.  In so finding, the examiner stated that a November 1972 service treatment record was silent for complaints and/or diagnoses related to fatigue, jaundice, fever, nausea, vomiting, or right upper quadrant pain.  However, the November 1972 service treatment record indicated that the Veteran complained of nausea and abdominal pain.  It was also noted that the Veteran was prescribed medication to treat his nausea and abdominal cramping.  As such, it appears that the opinion was based on an inaccurate or incomplete factual premise.  Therefore, a remand is required to obtain an additional VA medical opinion.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); Stegall v. West, 11 Vet. App. 268, 271(1998).

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for hepatitis C.  After acquiring this information and obtaining any necessary authorization, the AOJ should obtain and associate these records with the claims file.

The AOJ should also obtain any outstanding VA medical records.

2.  After completing the foregoing development, the AOJ should refer the Veteran's claims file to the August 2016 VA examiner or, if she is unavailable, to another suitably qualified VA examiner for a clarifying opinion as to the nature and etiology of the Veteran's hepatitis C.

The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and assertions.  

The examiner should note that the Veteran is competent to attest to factual matters of which he has first-hand knowledge.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should state this with a fully reasoned explanation. 

Although the August 2016 VA examiner had previously provided an opinion, it appears to be based partly on a factual inaccuracy.  In this regard, she stated that a November 1972 service treatment record was silent for complaints and/or diagnoses related to fatigue, jaundice, fever, nausea, vomiting, or right upper quadrant pain.  However, the November 1972 service treatment record indicated that the Veteran complained of nausea and abdominal pain.  It was also noted that the Veteran was prescribed medication to treat his nausea and abdominal cramping.  

The examiner should state whether it is at least as likely as not (50 percent probability or more) that the Veteran's current hepatitis C is causally or etiologically related to his military service, to include the in-service hernia surgery and any symptomatology therein.

In so doing, the examiner is asked to provide a discussion of the possible modes of transmission and to specifically address the Veteran's contention that he contracted hepatitis C from an October 1971 hernia surgery and/or during his service in Southeast Asia. 

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of conclusion as it is to find against it.)

A clear rationale for all opinions must be provided and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.

3.  The AOJ should review the examination report to ensure that it is in compliance with this remand.  If the report is deficient in any manner, the AOJ should implement corrective procedures.  

4.  After completing the above actions and any other development as may be indicated as a consequence of the actions taken in the preceding paragraphs, the claim should be reviewed by the AOJ on the basis of additional evidence.

If the benefit sought is not granted, the Veteran and his representative should be furnished a supplemental statement of the case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




